DETAILED ACTION
The amendments filed on 05/02/2022 have been entered and considered by the examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The claim limitations “a sensor system” and “an analysis unit” are being interpreted under 35 U.S.C. 112(f).
Applicant’s amendment and argument filed on 05/02/2022 regarding claim objections and claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim objections and claim rejections under 35 U.S.C. 112(b) are withdrawn.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claims 16, 34 and 35, closest prior art Haglund et al. (WO 2015160287 A1; hereinafter Haglund), Padowicz (US 9383207 B2), Lynde (US 6181302 B1) taken either individually or in combination with prior art of record fails to teach the claimed invention as a whole.

Regarding claim 16, Haglund discloses:
An observation device (Fig. 1 – airborne vehicle 100) having a fully automatic map-referenced location determination functionality (airborne vehicle 100 captures an image of an area, provides real-time capability that uses a digital elevation model DEM and obtains elevation profile based on a vehicle and/or camera three dimensional position; page 2, line 10 – page 3, line 25), comprising: 
a camera (Fig. 1 – camera 101) having an objective lens and a camera sensor for recording an image of a terrain (area covering a horizon; page 10, lines 2-3) surrounding the camera as a camera image (camera 101 captures an image of an area covering a horizon; page 10, lines 2-3); 
a data memory (Fig. 1 – memory element 103) for storing program data (software algorithm; page 8, lines 8-14) and a digital terrain model (DTM) (digital elevation model DEM; page 9, lines 3-5), wherein the DTM contains at least parts of the surrounding terrain as spatial, digitally processable information (memory element stores software algorithm and digital elevation model of an area around the vehicle; page 8, lines 8-14; page 9, lines 3-5); 
a sensor system (Fig. 1 – camera 101 and position/heading indicating element 107) for a rough initial determination of a spatial location of the observation device (camera 101 and position/heading indicating element 107 obtain an approximate position and heading of the vehicle in a global coordinate system; page 9, line 14 – page 10, line 13), wherein the spatial location comprises an item of position information (position of the vehicle in the global coordinate system; page 9, line 14 – page 10, line 13) and/or an item of orientation information (heading of the vehicle in the global coordinate system; page 9, line 14 – page 10, line 13); 
an analysis unit (Fig. 1 – processing unit 102) having data processing functionality, image data processing functionality, and sensor signal analysis functionality (based on the image of the area of the horizon captured by the camera, processing unit 102 determines a vehicle pitch and/or roll angle related information transformable to a vehicle pitch and/or roll value; page 8, lines 2-8, page 10, lines 2-3),
wherein the analysis unit is configured for the purpose of: 
carrying out the rough initial determination of the spatial location of the observation device by means of analysis of signals of the sensor system (processing unit 102 obtains the approximate position and heading of the vehicle in the global coordinate system; page 9, line 14 – page 10, line 13); and 
ascertaining, from the stored spatial information of the DTM, simulated image positions of terrain transitions potentially detectable by the camera, in relation to the initial roughly determined spatial location of the observation device (processing unit 102 generates the incidence angle on the camera for all land objects along an elevation profile of the digital elevation model; page 11, lines 9-22).

Haglund does not specifically disclose:
Observation device, comprising:
a display screen.

	However, Padowicz discloses:
Observation device (auto locating system providing an auto locating process; Fig. 5, col. 7, lines 20-21), comprising:
a display screen (digital output screen; col. 10, lines 1-8).

Haglund and Padowicz do not specifically disclose:
Observation device, including field glasses designed as binoculars or a monocular.

However, Lynde discloses:
	Observation device (Fig. 1 – nav glasses 26), including field glasses designed as binoculars or a monocular.

	Nonetheless, Haglund, Padowicz and Lynde do not teach or fairly suggest a combination of limitations recited in claim 16: 

“wherein the analysis unit is configured for the purpose of: 
at the ascertained simulated image positions, the recorded camera image is automatically checked for a presence of a depiction of a terrain transition, wherein the initial roughly determined spatial location of the observation device and accordingly the ascertained simulated image positions of potentially detectable terrain transitions are virtually varied within defined tolerances based on a previously ascertained result of the automatic check for the presence of a depiction of a terrain transition; and 
the automatic check for the presence of a depiction of a terrain transition is repeated in the scope of an optimization, with variation of the respective virtual spatial location and the simulated image positions, and the spatial location of the observation device is established/determined as an optimization result based thereon.”.

Therefore, claims 16, 34 and 35 are allowed.  Dependent claims 17-33 are allowed as dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665